DON BURGESS, Justice,
dissenting.
The majority twice notes “the settlement agreement provides for the payment by appellants of ‘ad litem fees as approved by the Judge.’ ” They also note, “the order awarding fees cites only the parties’ settlement and the Rule 11 agreement as the basis for the fee award.” While they acknowledge the language of the agreement and the basis for the trial court’s *634ruling, the majority neither upholds the agreement nor the trial court’s ruling.
Mr. Clayton testified, and is not controverted by any of the attorneys who signed the Rule 11 agreement, that one purpose of having the exact wording was to avoid more litigation over the issue because there had been hotly disputed issues and numerous alleged misunderstandings throughout the litigation.
Appellants began their argument to the trial judge thusly:
Very briefly, Exhibit No. 1, which is the break down of the minimum time, I believe is how it has been characterized. Obviously there has been no testimony elicited, or even sought, criticizing whether or not this is accurate or not, and I stand by that position.
Later they did argue that the majority of the time on Exhibit 1 was not focused on their clients or had previously been compensated. Their final plea to Judge Powell was:
But, the agreement has been approved by the Court and we’re not trying to do anything with the agreement. It’s just American and International Dairy Queen’s position that we did agree at that mediation to pay a reasonable ad litem fee. And it is our position that a $600.00 — $850.00 an hour ad litem charge is not reasonable in this case. It is our position that a reasonable fee would run between $200.00 and $300.00 an hour for similar services in Orange County.
An instructive case is one cited by the majority, Torrington Co. v. Stutzman, 46 S.W.3d 829 (Tex.2000).3 Here the Supreme Court held a party could by its conduct, waive any right to complain of the ad litem fees. In Torrington, the attorney did not complain of the lack of evidence and even suggested a fee of $25,000 would be a reasonable and necessary fee, in the face of the plaintiffs counsel arguing for a $50,000 fee. The Supreme Court opined: “Presumably, if the trial court had accepted Torrington’s suggestion of a substantially lesser fee, Tor-rington would no longer object to the trial court’s decision-making procedure.” Torrington, 46 S.W.3d at 852.
What were appellants’ actions in this case:
(1) they signed the settlement agreement agreeing to pay “ad litem fees as approved by the court”, without any reservation language.
(2) it was appellants who offered Exhibit 1 into evidence.
(3) appellants did not specifically contest Exhibit 1 on segregation of fees.
(4) appellants, admittedly, did not offer any evidence contradictory to Exhibit 1.
(5) appellants offered evidence that $225 — $300 was a reasonable ad litem fee in Orange County with $300 the fee for a complex case.
(6) appellants did not suggest any specific reduction in the hours shown on Exhibit 1.
(7) appellants argued a fee of $200— $300 per hour was a reasonable fee.
I would affirm the trial court based simply on the Rule 11 agreement. A deal is a deal! Appellants agreed to pay the ad litem fee approved by the Court. Clearly this meant the trial court, not the Court of Appeals or the Supreme Court. Reading the provision any other way makes it meaningless. The phase did not say “ordered by the court” or “mandated by the court.” Why? It is obvious; they are required to pay the final, ordered or mandated fee. The only fair reading of the *635phrase is they intended to have the trial judge approve a fee. As it turns out, they just don’t agree with the amount the court approved. To plagiarize the Supreme Court: presumably, if the trial court had accepted appellants’ suggestion of a substantially lesser fee, appellants would no longer object to the trial court’s decision-making procedure.4
Furthermore, appellants have, by their actions, previously noted, waived their right to complain.5
The trial judge was extremely qualified to make this determination. He had personal experience in all aspects of such complex cases. He was provided with ample evidence and was free to give whatever credibility he felt to the witnesses. Under the calculation method of the appellants and the majority, he could have approved an ad litem fee of $82,962 (145.25 hours x $850 — $41,500). Apparently the judge chose some amount less than $850 or applied some discount to the hours or just did what the parties agreed he could do— approve the ad litem fees.
This appellate litigation is unfortunate and unnecessary. This was a multi-million dollar suit involving highly skilled and highly competent lawyers. This court should not rewrite the agreement,6 but hold appellants to it and affirm the trial judge. Since we do not, I respectfully dissent.

. A case this court is quite familiar with.


. I have intentionally refused to dignify appellants’ suggestion that the only fee they owe is $2,075 by even discussing it.


. Or at the very least are estopped to deny any amount under $43,575 (145.25 hours x $300).


. Under the majority's reasoning, the agreement would be: Appellants will pay costs of court, including ad litem fees as approved by the court, unless appellants disagree with the amount approved by the court.